Citation Nr: 1752163	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-34 066A	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for osteoid osteoma, right tibia with proximal tibia osteomyelitis pathologic fracture and surgical repair (claimed as fractured leg due to injury at Miami VA Medical Center).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and G.R.



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1970 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for osteoid osteoma, right tibia with proximal tibia osteomyelitis pathologic fracture and surgical repair is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed depression originated during his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for depression are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined that the Veteran's depression was incurred during his active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current psychiatric disability, namely depression.  See generally VA outpatient treatment reports.  Thus, the first element of service connection has been met.  

The Veteran's service treatment records (STRs) reflect that he had no psychiatric disabilities noted on examination upon his entrance into active service.  The Veteran was discharged from active service in October 1970.  His discharge examination noted no psychiatric disabilities, and a note from the Medical Detachment Neuropsychiatric Section states that the Veteran suffered from no physical or mental disability which warrants his discharge by reason of physical disability.  A September 1970 reference to the Depot Aptitude Board (DAB) found no mental disorder present, but the Veteran's commander found that the Veteran had a lackadaisical attitude, lacked discipline, motivation, did not care, and was argumentative and belligerent.

Dr. G.R., a social worker who has treated the Veteran since 1973, provided a statement in June 2017 opining that the DAB referral's description of the Veteran as being argumentative, lazy, only doing things halfway, and lacking motivation, desire, and discipline were manifestations of depression and thus that the Veteran's depression manifested in-service.   Based on the foregoing, the Board finds evidence of manifestations of depression present in service.

The Veteran testified at the June 2017 Board videoconference hearing that the issues he had while in military service continued until 1973 and brought him to seek assistance from Dr. G.R. in 1973.  

The Board acknowledges that there is no VA medical opinion of record, but finds that one is not needed in this case, as the evidence of record establishes that a depression was first manifested in service.  The Veteran and Dr. G.R. testified that the Veteran experienced the same issues and symptoms of depression from active service to 1973 and onwards.  The Veteran has a current diagnosis of depression and he is competent to report symptoms of depression as this is the type of symptom that comes through the senses.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  The Veteran's descriptions of his symptoms from 1970 to 1973 were later determined to be manifestations of depression.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, Dr. G.R.'s statements and testimony are nonetheless highly probative, as they represent informed conclusions based upon over forty years of treatment of the Veteran and were made based on DSM-III, DSM-IV and DSM-V standards.  

After consideration of the above, the Board finds that the evidence is at least in relative equipoise as to the material facts at issue.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current depression disability had its onset during his active service.  Accordingly, service connection for depression is warranted.  38 C.F.R. §§ 3.102, 3.303.  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for depression is granted.  


REMAND

The Board regrets the additional delay but finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.  

With respect to the Veteran's § 1151 claim, a medical examination must be conducted.  The Veteran contends that he fell at the Miami VAMC and fractured his right tibia as a result of VA's failure to provide him with additional leg protection in the form of a leg brace.  More specifically, he contends that VA physicians removed too much of his tibia during a debridement in early December 2010, leaving the bone more brittle than it otherwise would have been and that he should have been provided some form of leg protection that would have prevented the subsequent fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment and private medical records and associate them with the electronic claims file.

2.  Thereafter, arrange to obtain an opinion to address the claim for service connection under 38 U.S.C. § 1151.  The claims file, including a complete copy of this remand, must be made available for and reviewed by the examiner.  The examiner is asked to review all relevant records of file, to specifically include the contentions and testimony in the June 2017 Board hearing transcript. 

The examiner is asked to provide medical opinions as to the following:

a)  whether it is at least as likely as not (a 50 percent or greater probability) that the December 2010 surgical debridements caused the Veteran's right tibia fracture.  

b)  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right tibia fracture was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA.

c)  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right tibia fracture was a reasonably foreseeable result of the December 2010 surgical debridements - that is, would a reasonable health care provider have considered the right tibia fracture to be an ordinary risk of the treatment(s) at issue?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his attorney-representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


